Title: To George Washington from Lieutenant General Rochambeau, 22 July 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						Sir
						New-Port Rhode Island 22 July 1780
					
					The enemy are doing what they ought to do. Greaves immediately after having joined Arbuthnot comes to cruise before us, with nine or ten ships of the line five frigates and four other small vessels. He moors at present at Block Island, in the object of opposing our designs, and intercepting the 2d division from France. Our dispatch boat charged with letters, and escorted by three frigates, has been obliged to return yesterday ⟨pur⟩sued by all the enemy’s fleet. I see that it will be good to have cruizers at the capes of Delaware and Chesepeake, to advertise our second convoy as soon as it shall appear, to debark at the South or at Boston; the former will be best. I pray my General to transmit this to the chevalier de la Luzerne, that he may act in consequence. We are going to try to convey our letters to France in a vessel from one of the Ports in the State of Boston. I wait here that part of the Bourbonne which have fortunately debarked at Boston. We have more than 600 sick, besides 100 which the Bourbonnè left at Boston. The fleet has more than 1000 sailors, and has not here wherewith to change them as

Greaves did at New-York. A good months refreshment will reestablish the greatest part. I am with respect &.
					
						L. Cte De Rochambeau
					
				